        Case 1-18-45284-nhl             Doc 442        Filed 11/20/20         Entered 11/20/20 13:54:30




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:                                                               Chapter 11

SEASONS CORPORATE LLC, et al.,                                       Case No.: 18-45284 (nhl)

                                       Debtors.1                     Jointly Administered




                              AMENDMENTS TO SCHEDULES D AND E/F




1
    The Debtors in these Chapter 11 cases, together with the last four digits of their federal tax identification numbers,
    are as follows: Blue Gold Equities LLC (7766), Central Avenue Market LLC (7961), Amsterdam Avenue Market
    LLC (7988), Wilmot Road Market LLC (8020), Seasons Express Inwood LLC (1703), Seasons Lakewood LLC
    (0295), Seasons Maryland LLC (1895), Seasons Clifton LLC (3331), Seasons Cleveland LLC (7367), Lawrence
    Supermarket LLC (8258), Upper West Side Supermarket LLC (8895), Seasons Property Management LLC (2672)
    and Seasons Corporate LLC (2266) (collectively the “Debtors”).
     Case 1-18-45284-nhl      Doc 442     Filed 11/20/20    Entered 11/20/20 13:54:30




                             AMENDMENTS TO SCHEDULE D
                     Creditors Who Have Claims Secured by Property


The following claims of creditors previously included in the schedule of Creditors Who Have
Claims Secured by Property are hereby deleted:

 Creditor:                                                                        Amount
 Advantage Funding                                                               $3,580.00
 American Express Bank                                                         $301,000.00
 Axos Bank f/k/a Bofl Federal Bank                                           $2,047,472.00
 Bank United                                                                 $8,800,000.00
 Crestmark Equipment Finance, Inc.                                           $3,365,763.45
 Ford Motor Credit Company, LLC                                                 $17,173.82
 Hanmi Bank                                                                     $39,704.00
 Presidential Bank Mortgage                                                    $572,577.00
 SKNY LLC                                                                    $3,472,711.38
 TFC Equipment Finance                                                          $32,487.00


                     TOTAL DELETED CLAIMS:                                  $18,652,468.65
     Case 1-18-45284-nhl      Doc 442     Filed 11/20/20    Entered 11/20/20 13:54:30




                           AMENDMENTS TO SCHEDULE E/F
                      Creditors Who Have Unsecured Priority Claims
Part 1 (Priority)
The following claims of creditors previously included in the schedule of Creditors Who Have
Unsecured Priority Claims are hereby deleted:



       Name of Creditor Removed from Schedule                  Scheduled Amount
  BankUnited                                                             $8,800,000.00
  Director of Finance                                                          $635.83
  State of New Jersey DCA BFCE-DORES                                         $2,704.00
  State of New Jersey Division of Taxation                                   $4,290.31
  State of New Jersey Office of Weights & Measures                             $600.00
  State of New Jersey                                                          $850.00

                     TOTAL DELETED CLAIMS                                  $8,809,080.14
     Case 1-18-45284-nhl       Doc 442    Filed 11/20/20     Entered 11/20/20 13:54:30




Part 2 (Non-Priority)
The following claims of creditors previously included in in the schedule of Creditors Who Have
Unsecured Non-Priority Claims are hereby deleted:




  Creditor                                                                    Amount
  319 Cedarbridge LLC                                                      $115,559.73
  A & J Produce Corp                                                        $70,601.00
  A.J. Trucco, Inc                                                           $3,958.00
  Baldor Specialty Foods, Inc.                                              $20,060.74
  Beltway Wholesale Produce Inc.                                            $24,060.00
  Bloom, Zvi                                                             $1,178,705.00
  Coosemans New York, Inc                                                    $7,996.50
  Coutros Brother Inc.                                                       $5,677.00
  D'Arrigo Bros Co of New York, Inc                                         $43,228.50
  E. Armata Fruit & Produce                                                 $26,094.00
  Fierman Produce Exchange Inc                                               $2,672.00
  First Choice                                                              $46,330.80
  Fresco                                                                     $1,092.00
  Fruitco Corporation                                                          $960.00
  J. Margiotta Company                                                       $8,842.50
  Katzman Berry Corp                                                         $3,215.00
  Lance Kravis                                                               $2,400.00
  LBD Produce, Inc.                                                         $26,794.50
  Northeast Banana Corp..                                                    $1,451.00
  Rubin Bros. Produce Corp.                                                  $9,678.20
  S. Katzman Produce                                                        $37,038.30
  Top Banana LLC                                                             $4,212.00


                      TOTAL:                                             $ 1,469,846.47
     Case 1-18-45284-nhl       Doc 442    Filed 11/20/20     Entered 11/20/20 13:54:30




The following claim was previously included in Schedule D. The claim is being reclassified
and, accordingly, it has been removed from Schedule D and is now being added to Schedule
E/F - the schedule of Creditors Who Have Unsecured Non-Priority Claims:




      Name of Creditor Added to Schedule E/F                      Claim Amount
  BankUnited                                                              $8,800,000.00




                JOEL GETZLER, the Co-CRO of the above-captioned Debtors, declares under
penalty of perjury that I have read the foregoing Amendment of Schedules D and E/F and that it
is true and correct to the best of my information and belief.
Dated: November 20, 2020
                                            /s/ Joel Getzler
                                            Joel Getzler, Co-CRO of
                                            SEASONS CORPORATE LLC, et al
                                            Debtors and Debtors-in-Possession
